Exhibit 10.3


[*Designates portions of this document have been omitted pursuant to a request
for
confidential treatment filed separately with the Commission]
 
LICENSE AND DISTRIBUTION AGREEMENT
 
This License and Distribution Agreement (“Agreement”) is made to be effective as
of June 22, 2007 (“Effective Date”) by and between NutraCea, a California
corporation, with principal offices located at 5090 North 40th Street, Suite
400, Phoenix, Arizona 85018 (“NutraCea”), and Pacific Advisors Holdings Limited,
a company incorporated under the laws of British Virgin Islands, with principal
offices at _______________ (“Licensee”). The parties agree as of the Effective
Date as follows:
 
1.    Background and Purpose.


1.1.    Licensee. Licensee and its affiliates have relationships with rice mills
in the Republic of Indonesia, Vietnam, Thailand, Malaysia, Australia, New
Zealand and Singapore (the “Territory”).


1.2.    NutraCea. NutraCea owns rights to the stabilized rice bran products for
human and animal consumption more fully described on Exhibit A, attached hereto
(the “Products”). The Products are distributed under trademarks and trade names
having valuable reputation and good will that belong exclusively to NutraCea.
NutraCea actively promotes its Products and requires an effective distribution
network.


1.3.    Joint Entity. Licensee is a member of Grain Enhancement LLC (the “Joint
Entity”), a limited liability company formed under the laws of the State of
Delaware for the sole purpose of establishing and operating one or more Product
manufacturing facilities in the Territory. In order to commercialize and
distribute the Products in the Territory, Licensee wishes to obtain the License
granted under this Agreement, and to then sublicense to the Joint Entity the
License and the distribution rights granted under this Agreement, under the
terms and conditions set forth hereunder.
 
1.4.    License; Supply of Materials and Distribution of Products. NutraCea and
Licensee wish to enter into an agreement in which NutraCea grants Licensee an
exclusive and assignable license to utilize NutraCea’s proprietary stabilization
equipment and all of NutraCea’s associated patents, patent applications,
copyrights, trade secret, know how or other intellectual property related to the
production of the Products (collectively the “Intellectual Property”) as
provided herein. Notwithstanding the foregoing, all rights to produce, operate
and maintain such equipment shall remain with NutraCea.
 

--------------------------------------------------------------------------------


 
2.    License.
 
2.1.    Grant of License; Right to Sublicense. NutraCea hereby grants to
Licensee the sole, exclusive (even as to NutraCea), [*] right and license (“the
License”) to make, use, lease, have made, sell, offer for sale, distribute, and
otherwise commercialize the Products within the Territory and a limited right to
use the Intellectual Property solely for such purposes, subject in all cases to
the terms and conditions contained herein. Notwithstanding anything to the
contrary herein, NutraCea expressly retains the right to install, operate and
maintain NutraCea’s stabilization equipment at Licensee’s facilities in the
Territory in accordance with the terms of the Rice Bran Stabilization Equipment
Lease between the parties of equal date herewith. [*] Licensee may grant
sublicenses under the License; provided, that any such sublicense shall be
subject to and consistent in all respects with the terms and provisions of this
Agreement. The License shall be irrevocable while this Agreement is in effect.
 
2.2.1    Sublicense to Joint Entity. NutraCea hereby expressly authorizes
Licensee to grant a sublicense (the “Sublicense”) of the License to the Joint
Entity on such terms to be agreed to by Joint Entity and Licensee; provided,
however, that the License Fee payable by Licensee to NutraCea shall not be
assignable to the Joint Entity or any other third party, and that the obligation
to pay the License Fee shall remain the exclusive obligation of Licensee.
 
2.2.2.    Assignment to Joint Entity. The parties hereto acknowledge that the
Joint Entity may in the future seek to raise additional capital to increase its
ability to commercialize the Products in the Territory by means of a public
offering or private placement, or may seek to sell the Joint Entity or its
assets, and further acknowledge that in connection with any such transaction,
the Joint Entity will, in all likelihood, have to acquire the License. The
parties further agree that any such fundamental transaction would be in the best
interests of both parties to this Agreement and, therefore, that it is in their
mutual best interests that Licensee have the ability and authority to assign
this License to the Joint Entity as provided herein. No such assignment shall
limit or reduce the obligation of Licensee to pay to NutraCea the License Fee
specified in Section 8. Accordingly, NutraCea hereby agrees that if (A) the
Joint Entity effects an underwritten public offering in which it or its
successor receives gross proceeds equal to or greater than [*] U.S. Dollars ($
[*]), (B) the equity securities of the Joint Entity become listed or publicly
traded on any of The Nasdaq Stock Market, the New York Stock Exchange, the
American Stock Exchange, the London Stock Exchange, the Indonesia Stock Market,
the Over-the-Counter Bulletin Board, or any other recognized stock exchange; (C)
the Joint Entity completes a private equity offering in which the gross proceeds
are equal to or greater than [*] U.S. Dollars ($[*]); or (D) the Joint Entity
completes a merger, consolidation or reorganization with or into any other
entity or entities, or a sale of all or substantially all of its assets, then,
notwithstanding Section 12.1, Licensee shall be permitted to assign the entire
License, and all of Licensee’s rights thereunder, to Joint Entity, provided that
at the time of the assignment the Joint Entity pays NutraCea an additional
one-time license fee of [*] U.S. Dollars ($ [*]) (“Assignment Fee”). Licensee
may not, however, delegate its obligations to pay the License Fee under Section
8 to the Joint Entity, nor shall the guarantor under the guaranty listed in
Section 8.1 be relieved from its obligations to NutraCea as a result of the
foregoing assignment.
 
2.2.    Scope of License. NutraCea expressly reserves all rights to use, market,
and commercialize and sell the Products under the same or similar names outside
of the Territory. NutraCea reserves the right to use and license the
Intellectual Property for use outside of the Territory. Nothing contained herein
is intended to restrict or prevent NutraCea from selling or licensing products
with similar or identical formulations outside of the Territory.



--------------------------------------------------------------------------------


 
2.3.    Reserved Rights. All rights not granted to Licensee hereunder are
specifically reserved and retained by NutraCea.


2.4.    Reserved Trademarks. Licensee acknowledges that NutraCea has previously
granted to various third parties, rights to market the Products under various
other trade names outside of the Territory. Licensee agrees that it shall have
no rights with regard to such trademarks and that the License shall not prevent
or interfere in any manner with the continued rights of such third parties and
NutraCea to use and commercialize products under such trademarks. Licensee
agrees that it will not sell or market or distribute any products bearing any
other NutraCea trademarks. Licensee agrees that all Products distributed under
this Agreement within the Territory will acknowledge the existence of the
License and NutraCea as the licensor by including the licensed marks (and
associated logo) specified by NutraCea from time to time in exactly in the form
provided by NutraCea on the packaging and in conformance with any and all
reasonable usage policies provided to Licensee by NutraCea from time to time.
 
2.5     NutraCea’s Representations. NutraCea warrants and represents that:
 
  (a)    the execution and delivery by NutraCea of this Agreement do not, and
compliance by NutraCea with the provisions hereof will not, (A) conflict with or
result in a breach or default under any of the terms, conditions or provisions
of any license or other contract to which NutraCea is a party; or (B) violate
any law applicable to NutraCea;
 
  (b)    the use of the Intellectual Property by Licensee and the Joint Entity
in accordance with this Agreement will not infringe the rights of any
individual, corporation, partnership, association, limited liability company,
trust, estate or other entity (a “Person”); and
 
  (c)    no Person (including any affiliate of NutraCea) other than Licensee has
the right to use, or license other Persons to use, the Intellectual Property in
the Territory, and NutraCea will not use the Intellectual Property in the
Licensed Territory.
 
2.6    Licensee’s Representations. Licensee warrants and represents that the
execution and delivery by Licensee of this Agreement do not, and compliance by
Licensee with the provisions hereof will not, (i) conflict with or result in a
breach or default under any of the terms, conditions or provisions of any
license or other contract to which Licensee is a party; or (ii) violate any law
applicable to Licensee.


2.7    Competing Products and Equipment. In consideration for the grant of the
License, Licensee hereby agrees that for the term of [*], Licensee shall not
produce or attempt to produce any equipment for the stabilization of rice bran,
and that Licensee shall only use the rice bran stabilization technologies or
equipment manufactured and supplied by NutraCea.
 

--------------------------------------------------------------------------------


 
3.    Ownership and Use of Intellectual Property.


3.1.    NutraCea’s Ownership in the Intellectual Property. Licensee acknowledges
that NutraCea owns the Intellectual Property and all rights, title, and interest
therein other than the License granted hereunder, and that nothing in this
Agreement shall give Licensee any right, title or interest in or to the
Intellectual Property other than pursuant to the License granted herein.
Notwithstanding anything to the contrary, Licensee shall not: (i) take any
action inconsistent with NutraCea’s ownership of the Intellectual Property; or
(ii) sell, distribute, assign or otherwise transfer to any third party or
encumber the Intellectual Property, except as expressly permitted herein; or
(iii) use or sell any Products or other items licensed hereunder outside of the
Territory. [*]


3.2.    Obligation to Protect. Licensee shall use reasonable efforts to protect
NutraCea’s proprietary rights in and to the Intellectual Property in the
Territory and, at its own expense, shall reasonably cooperate in NutraCea’s
efforts to protect its proprietary rights in and to the Intellectual Property.
Licensee shall notify NutraCea of any known or suspected breach of NutraCea’s
proprietary rights that comes to Licensee’s attention.


3.3.    Confidentiality. Licensee acknowledges that in the course of performing
its obligations hereunder, it will receive information which is confidential and
proprietary to NutraCea. Licensee agrees not to use such information except in
performance of this Agreement and not to disclose such information to third
parties. All information that is given to Licensee by NutraCea will be treated
as confidential and will not be disclosed to any other party. In addition,
Licensee will receive, pursuant to this Agreement, certain financial and/or
marketing information from NutraCea. Licensee shall not disclose this
information to any third party without the prior written consent of NutraCea. At
all times herein, Licensee shall treat such information as it would its own
proprietary information.


4.    Quality Control.


4.1.    Adherence to Quality Standards. Licensee agrees that the nature and
quality of all goods and services provided by Licensee in connection with the
use of the Intellectual Property shall conform to the standards set by Licensee
for its own goods and services (“Quality Standards”). Such Quality Standards
shall be reasonable, shall be no less than the quality standards imposed by
NutraCea in general, and shall be at least equal in quality to Licensee’ goods
and services prior to the Effective Date.


4.2.    Limitations on Use. All uses of the Intellectual Property shall be in
accordance with the provisions of this Agreement and Licensee shall not use the
Intellectual Property in any manner that is inconsistent with the scope of the
License.
 

--------------------------------------------------------------------------------


 
5.    Authorized Distributor. In addition to granting the License, NutraCea
hereby authorizes Licensee to act as an independent, exclusive distributor for
the sale and marketing of Products manufactured by NutraCea and sold to Licensee
or the Joint Entity for re-sale in the Territory. The right of Licensee, or the
Joint Entity if Licensee desires to distribute NutraCea’s Products through the
Joint Entity, to distribute Products manufactured by NutraCea shall be limited
to sales conducted the Republic of Indonesia, Vietnam, Thailand, Malaysia, and
Singapore. Notwithstanding anything to the contrary contained herein, the rights
of Licensee with respect to the sale and marketing of Products in Australia and
New Zealand shall not commence until the Joint Entity has completed and
commenced operating manufacturing facilities in the Territory for the production
of stabilized rice bran at a level sufficient to immediatley ship stabilized
rice bran in sufficient quantities to service Australia and New Zealand.
Licensee, or if applicable the Joint Entity, may market and distribute Products
it purchases from NutraCea only as set forth in this Agreement. Licensee further
agrees not to distribute or market any items competitive with the Products or to
distribute the Products for sale outside of the Territory. NutraCea agrees that
the activities of Licensee and its affiliates in connection with producing,
distributing and selling wheat flour that does not contain rice bran shall not
be deemed to be a competitive activity. This distribution right shall continue
for the term of this Agreement.
 
6.    Obligations of the Parties. In furtherance of this Agreement, each party
shall be responsible for the following, each of which is a material obligation
of that party hereunder:
 
6.1.    Obligations of Licensee or its Sublicensee.


6.1.1.    Regulatory Approval of Products. Licensee or the Joint Entity shall
submit all appropriate applications and materials necessary to obtain regulatory
approval required for the sale of the Products in the Territory upon NutraCea’s
delivery of all the required technical data and appropriate documents for
product registration to Licensee.


6.1.2.    Marketing and Advertising Products. Licensee or the Joint Entity shall
use commercially reasonable efforts to sell the Products in the Territory.
Licensee or the Joint Entity shall advertise and otherwise promote the Products
in a commercially reasonable manner and shall transmit appropriate Product
information and promotional materials to its customers. Licensee or the Joint
Entity shall develop sales, marketing, advertising and packaging for the
Products for distribution in the Territory. Licensee or the Joint Entity will
include the Products in one or more of its marketing materials and otherwise
make the Products available to its customers.


6.1.3.    Facilities; Conduct of Business. Licensee represents and warrants to
NutraCea that, within [*] months after the date of this Agreement, it or the
Joint Entity shall establish and thereafter maintain a minimum of [*] necessary
to perform its functions and to carry out its obligations under this Agreement.
Licensee or the Joint Entity shall (i) conduct its business in a professional
manner that reflects favorably on NutraCea and the Products, (ii) take all
action necessary to prevent and avoid deceptive, misleading or unethical
practices, (iii) make no false or misleading representations with regard to
NutraCea or the Products, (iv) not publish or participate in the publishing of
any false, misleading or deceptive advertising material, and (v) make no
representations, warranties or guaranties to anyone with respect to the
specifications, features or capabilities of the Products that are inconsistent
with the literature distributed by NutraCea.
 

--------------------------------------------------------------------------------


 
6.1.4.    Reports and Records. If requested by Nutracea, Licensee shall submit
to NutraCea monthly sales reports that shall include sales of the Products from
all of Licensee’s locations detailed by Product (units and dollars). Licensee
shall provide this report to NutraCea no later than the tenth (10th) day of the
following month. Licensee shall maintain these records for at least [*] years
from the date of creation of each record, contract and account as well as
contracts and accounts relating to distribution of all Products, and will permit
examination thereof by authorized representatives of NutraCea at all reasonable
times for the purposes of an audit.
 
6.1.5.    Resale Prices. Licensee or the Joint Entity shall be free to
unilaterally determine the resale prices for the Products. Licensee or the Joint
Entity shall, however, treat all customers equitably and shall not discriminate
unlawfully among them in prices, terms or in any other manner. Neither Licensee
nor the Joint Entity may sell or market any Products in the United States or any
other area outside of the Territory, directly or indirectly, without NutraCea’s
express prior written consent.


6.1.6.    Product Training. Representatives of Licensee or the Joint Entity
shall attend all training seminars relating to the Products provided by NutraCea
to enhance Licensee’ knowledge of the Products, at Licensee’s expense. Licensee
or the Joint Entity shall provide sufficient Product training to their sales
personnel and customers to further the sale of Products.


6.1.7.    Notification. Licensee will notify NutraCea in writing of any claim or
proceeding involving the Products no later than ten (10) days after Licensee
learns of such claim or proceeding. Licensee shall also report promptly to
NutraCea in writing all claimed or suspected Product defects received by
Licensee.


6.1.8.    Compliance with Law. Licensee and the Joint Entity shall comply with
all applicable laws and regulations in performing its duties hereunder and in
any of its dealings with respect to the Products.
 
6.2.    Obligations of NutraCea.


6.2.1.    Products Technical Data. NutraCea shall provide Licensee with all
required documentation and data sheets for each of the Products necessary for
production and registration approvals.


6.2.2.    Sample Products. NutraCea shall ship samples of the Products to the
Licensee, the Joint Entity or any of their respective current or potential
customers.


6.2.3.    Training and Support; Advertising Materials. NutraCea shall provide to
Licensee or the Joint Entity that amount of training and support that NutraCea
deems appropriate to enable Licensee or the Joint Entity to sell the Products.
NutraCea shall provide Licensee with existing documentation and technical
information on the Products.



--------------------------------------------------------------------------------


 
6.2.4    No Competing Products in Territory. NutraCea currently manufactures and
sells the Products in other countries outside of the Territory. In addition,
NutraCea may hereafter license or otherwise grant the right to manufacture,
sell, distribute or otherwise commercialize the Products outside of the
Territory to other entities, including joint ventures or entities in which
NutraCea has an economic interest (any entity, other than the Licensee, that
receives from NutraCea, directly or indirectly, a license or other right to
manufacture, sell, distribute or otherwise commercialize the Products or to
otherwise exploit the Intellectual Property is herein referred to a “NutraCea
Rights Holder”). NutraCea hereby agrees that neither it, nor any NutraCea Rights
Holder shall have or be granted the right at any time during the term of this
Agreement, directly or indirectly, to (i) import any Competing Product into the
Territory, or (ii) sell or distribute a Competing Product to person or entity
with knowledge that such person or entity may thereafter import into the
Territory any Competing Product. NutraCea agrees that any agreement that it
hereafter enters with any NutraCea Rights Holder shall prohibit the importation
of a Competing Product into the Territory. NutraCea further agrees that, if any
NutraCea Rights Holder is found to be importing, directly or indirectly, any
Competing Product into the Territory, it will use its commercially reasonable
efforts to enforce the prohibition in its agreements to terminate and prevent
the importation of any Competing Product into the Territory. For the purposes of
this Agreement, a “Competing Product” means (x) any Product, or (y) any
substance, material or product that when sold in bulk contains or any Product.
For example, the importation of SRB into the Territory by a NutraCea Rights
Holder shall be prohibited. Likewise, the importation of wheat flour blended
with stabilized rice bran is a Competing Product and is prohibited. However, the
importation into the Territory of bakery products that are made from wheat flour
blended with stabilized rice bran is not Competing Product and is therefore, not
prohibited.


7.    Term and Termination.


7.1.    Term. The License granted herein is [*] for the Territory. The
distribution rights and obligations set forth in Section 5 shall terminate as
set forth in Section 5. 


7.2.    Termination Rights for Breach. Either Party may terminate this
Agreement, upon written notice following the expiration of a thirty (30) day
period to cure, in the event of any of the following: (i) the other party
materially breaches this Agreement (including each party’s respective
representations in Sections 2.5 and 2.6); (ii) the other party suspends or
terminates its business; or (iii) the other party becomes subject to any
bankruptcy or insolvency proceedings that are not dismissed within ninety (90)
days after such proceedings are instituted. Notwithstanding the foregoing, any
uncured breach under subsection 7.2(i) shall be grounds for terminating this
Agreement only if such a default materially and adversely affects the other
party, its business or assets.


7.3.    Effect of Termination. Upon termination of this Agreement, Licensee’s
right to use the Intellectual Property shall be terminated, Licensee or the
Joint Entity shall have 180 days to phase out all use of the Intellectual
Property and to sell all remaining inventory of the Product. Termination of this
Agreement shall in no way affect the rights or liabilities of either NutraCea or
Licensee arising during the period prior to such termination or expiration, or
release a party from the obligation to make any payment due and owing to the
other under this Agreement, all of which obligations the party hereby agrees to
fulfill and perform. In no event shall Licensee be entitled to any refund,
offset, or return of any portion of the License Fee (defined below) upon
termination, and any unpaid portion of the balance of the License Fee shall
remain due and owing to the extent provided in Section 8. Each party shall
return to the other all tangible materials and information of a proprietary or
confidential nature disclosed to the party under this Agreement, and all copies
thereof (including, without limitation, all electronic copies.) 
 

--------------------------------------------------------------------------------


 
8.    License Fee; Guaranty.


8.1.    License Fee Amount; Schedule of Payments. As consideration for the
License and rights granted herein, Licensee shall pay NutraCea a fully paid up,
one-time (other than with respect to the Assignment Fee) license fee of Five
Million U.S. Dollars ($5,000,000) (“License Fee”). The License Fee shall accrue
interest from the Effective Date until paid in full at a rate equal to 4.51863%
per annum (the LIBOR rate in effect as of June 15, 2007, as quoted in the London
edition of the Financial Times). The accrued and unpaid interest and the License
Fee shall both be due all due and payable by Licensee on the fifth anniversary
of the commencement of stabilized rice bran production by the first rice bran
stabilization facility established by Licensee or the Joint Venture. All
payments shall be in U.S. Dollars. In order to secure Licensee’s obligations to
pay the License Fee and related interest, Licensee shall cause the Guaranty in
the form set forth in Exhibit C hereto be executed by a party acceptable to
NutraCea.


8.2.    Non-Assignable Obligation. As set forth in Section 2, Licensee may
sublicense its rights hereunder to the Joint Entity; however the License Fee
shall be the obligation of Licensee and shall not be delegable.
 
9.    Protection.
 
9.1.    Infringement. Licensee agrees to promptly notify NutraCea of any
infringements, imitations, simulations or other illegal use or misuse of the
Intellectual Property which come to Licensee’s attention. Licensee shall have
the first right to institute and prosecute at its own expense suit for
infringement(s) of the Intellectual Property in the Territory. NutraCea agrees
to join as a party plaintiff in any such lawsuit initiated by Licensee, if
requested by Licensee, with all costs, attorneys’ fees and expenses to be paid
by Licensee. However, if Licensee does not institute suit for material
infringement(s) within one hundred eighty (180) days of receipt of written
notice from NutraCea of NutraCea’s desire to bring suit for infringement of the
Intellectual Property in the Territory in its own name and on its own behalf,
then NutraCea may institute and prosecute such suit, at its own expense
Licensee. In this event, Licensee shall cooperate in such action with NutraCea,
at NutraCea’s expense, including, without limitation, joining as a party. Any
money recovered by way of damages or otherwise with respect to such action shall
be kept by the party which bore the cost of such action; or, in any case, where
the parties have shared the cost, such money shall be shared in proportion to
the cost borne by each party.



--------------------------------------------------------------------------------


 
9.2.    Assistance. The parties shall provide each other with all reasonable
assistance in connection with any matter pertaining to the protection,
enforcement or infringement of the Intellectual Property used by Licensee,
whether in the courts, administrative or quasi-judicial agencies, or otherwise.


10.          Indemnity.


10.1   Indemnity by Licensee. Licensee agrees to indemnify, defend, and hold
harmless (including costs and attorneys’ fees) NutraCea and all of its officers,
directors, employees and agents from and against (a) any breach by Licensee of
any representation, warranty or agreement made in this Agreement, and (b) any
and all claims by any third party resulting from Licensee’s acts, omissions or
misrepresentations. In the event any Claim is brought against NutraCea which
Claim, if determined adversely would entitle NutraCea to indemnity, the party
with notice of the Claim shall provide notice to the other party specifying in
detail the basics for the Claim and the facts pertaining thereto, Licensee shall
vigorously defend such Claim and indemnify and hold harmless NutraCea from and
against all liability, loss, damage, cost or expense arising therefrom.
NutraCea, as applicable, shall have the right to employ counsel separate from
counsel employed by Licensee in any such action and to participate in the
defense thereof, provided that the fees and expense of such additional counsel
shall be paid by NutraCea.


10.2   Indemnity by NutraCea. NutraCea agrees to defend, indemnify and hold
Licensee or the Joint Entity and all of their respective officers, directors,
employees and agents harmless from and against any and all claims, damages,
liabilities, costs and expenses, including reasonable legal fees, arising out of
(a) any breach by NutraCea of any representation, warranty or agreement made in
this Agreement; and (b) any claim that Licensee’s (or the Joint Entity’s) sale
of the Products or the use of the Intellectual Property in accordance with this
Agreement infringes on or violates the rights of any Person; provided however
that NutraCea is under no obligation to defend, indemnify or hold Licensee or
the Joint Entity harmless from any claim by any governmental body that use of
the Intellectual Property infringes or violates the rights of such governmental
body. Licensee shall give prompt written notice, cooperation and assistance to
NutraCea in respect of any such claim, provided that the failure to give prompt
notice shall not affect NutraCea’s indemnification obligation, except to the
extent NutraCea is prejudiced by such failure. Licensee shall have the option to
undertake and conduct the defense and/or settlement of any such claim or
proceedings provided that no settlement of any such claim shall be made without
the prior written consent of NutraCea.


11.          Relationship of the Parties. Nothing contained herein shall be
construed to make Licensee the agent of NutraCea or NutraCea the agent of
Licensee for any purpose, except as specifically set forth herein, and neither
party shall have any right whatsoever to incur any obligations on behalf of or
binding upon the other party, except as specifically set forth herein. Licensee
agrees that at all times it shall solicit orders for the Products as an
independent contractor in accordance with the terms of this Agreement and that
it shall not at any time represent orally or in writing to any person or entity
that it has any right, power or authority not expressly granted by this
Agreement.
 

--------------------------------------------------------------------------------


 
12.          Miscellaneous.
 
12.1.         Assignment. This Agreement and the License herein granted shall be
binding upon and inure to the benefit of the successors-in-interest of the
respective parties. Neither this Agreement nor any interest hereunder shall be
assignable by either party without the written consent of the other; provided,
however, that either may assign this Agreement, or any part of its rights and
obligations hereunder, to any Affiliate or to any corporation or entity with
which such party may merge or consolidate, or to which it may transfer all or
substantially all of its assets to which this Agreement relates, without
obtaining the consent of the other party.


12.2.         Notices. All notices required hereunder shall be sent by certified
mail return receipt requested, express courier with a nationally recognized
courier service or by telex confirmed by such certified mail, to the party to be
notified at its following address or at such other address as shall have been
specified in written notice from the party to be notified.

If to NutraCea:
 
NutraCea
5090 North 40th Street, Suite 400
Phoenix, AZ 85018
Attn: Brad Edson


With a copy to:
 
Weintraub Genshlea Chediak Law Corporation
400 Capitol Mall, Suite 1100
Sacramento, CA 95818
Attn: Chris Chediak


If to Licensee:
 
Pacific Holding Advisors Limited
53 Cairnhill Road
Cairnhill Plaza #12-01
Singapore 229664
Singapore


With copy to:


Troy & Gould
1801 Century Park East, 26th Floor
Los Angeles, California 90067
Attn: Istvan Benko


12.3.         Entire Agreement. The foregoing (including the agreements and
exhibits referenced herein) is the parties’ entire agreement, superseding all
prior oral or written agreements and understandings with respect to the subject
matter hereof. The terms set forth herein shall be severable and the failure of
any distinct part will not void the remainder.



--------------------------------------------------------------------------------


 
12.4.         Modification and Amendment. This Agreement may be modified or
amended only in writing and signed by both parties.


12.5.         Survival. The provisions of this Agreement that by their terms or
context are intended to survive termination of this Agreement, shall so survive
the termination of this Agreement.


12.6.         Governing Law. The parties agree that this Agreement shall be
governed by the laws of the State of California. Licensee and NutraCea expressly
agree that any action at law or in equity arising under this Agreement shall be
filed only in the Courts of the State of California in a county of competent
jurisdiction or the United States District Court in a California district of
competent jurisdiction. The parties hereby consent and submit to the personal
jurisdiction of such courts for the purposes of litigating any such action.


12.7.         Recovery of Legal Fees and Costs. In the event any litigation is
brought by either party in connection with this Agreement, the prevailing party
in such litigation shall be entitled to recover from the other party all the
costs, attorneys' fees and other expenses incurred by such prevailing party in
the litigation.


12.8.         Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.


12.9.         Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto, and their respective legal
successors and assigns.


12.10.        Waiver. Performance of any obligation required of a party
hereunder may be waived only by a written waiver signed by the other party,
which waiver shall be effective only with respect to the specific obligation
described therein.
 
12.11.        Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
12.12.        Publicity. Neither party shall the terms of this Agreement or make
any public announcement regarding this Agreement or the subject matter contained
herein without the prior written consent of the other party, except as may be
required by applicable law, in which event, the disclosing party shall endeavor
to give the non-disclosing party prompt notice in order to allow the
non-disclosing party the opportunity to seek a protective order. Notwithstanding
any of the foregoing to the contrary, the existence of this Agreement may be
disclosed to a third party and the terms and conditions of this Agreement may be
disclosed by a party to bona fide potential investors, acquirors or partners of
such party in the course of such person’s due diligence investigation of such
party, where such person has entered into a written non-disclosure agreement
with such party that includes terms no less restrictive than those included
herein.
 

--------------------------------------------------------------------------------


 
12.13.        Time. Time is of the essence in this Agreement.


12.14         Further Action. The parties agree to take all action necessary or
useful to complete and accomplish the intentions of this Agreement.
 
[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------


 
The authorized representatives of the parties have executed this Agreement as of
the Effective Date
 
 
 NutraCea:
   Pacific Advisors Holdings Limited:

 

 By:      By:              Title:      Title  

 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO LICENSE AGREEMENT]
 

--------------------------------------------------------------------------------




Exhibit A


Products



--------------------------------------------------------------------------------



Exhibit B


Products Literature
 

--------------------------------------------------------------------------------



Exhibit C


Guaranty



--------------------------------------------------------------------------------


 